Case 1:20-cv-00415-RT-NONE Document 15 Filed 01/25/21 Page 1 of 1                             PageID #: 34

                                             MINUTES



  CASE NUMBER:                1:20-CV-00415-RT-NONE

  CASE NAME:                  Telicia Blythe v. Walmart Corporation

  ATTYS FOR PLA:              Telicia Blythe (pro se)



         JUDGE:        Rom Trader                         REPORTER:           AT&T

         DATE:         01/25/2021                         TIME:               9:00 - 9:05 a.m.



 COURT ACTION:           EP: TELEPHONIC RULE 16 SCHEDULING CONFERENCE not
 held.

 Discussion had. Defendant has neither been served nor has appeared. Plaintiff confirms she is
 proceeding pro se. Court reminds Plaintiff of her responsibility to attend all court hearings and
 comply with all deadlines.

 Plaintiff confirms receipt of ECF [9] Court’s Order Granting Plaintiff’s Application to
 Proceed in District Court without Prepaying Fees or Costs; Order Directing Service.
 Plaintiff directed to follow up with U.S. Marshals Service regarding service of Complaint.
 Plaintiff advised that failure to timely serve the Complaint may result in dismissal of this action.

 Telephonic Rule 16 Scheduling Conference is CONTINUED to 3/30/2021 at 9:00 a.m. before
 Magistrate Judge Trader. Parties and other participants must call-in at least five (5) minutes prior
 to the scheduled start time of the conference. Call-in instructions are below:

 1. Dial 1-888-363-4735
 2. Enter Access Code 2070326

 Submitted by: Lian Abernathy, Courtroom Manager
